Citation Nr: 0923562	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  06-28 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD), exclusive of a 
temporary, total hospitalization rating.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from March 1989 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006  rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a personal hearing at the RO 
in March 2007.  She testified at a Board videoconference 
hearing in February 2009.

At the time of the February 2009 videoconference hearing, the 
Veteran's representative raised the issue of entitlement to a 
total rating based on individual unemployability.  This 
matter is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  


REMAND

At the time of the February 2009 hearing conducted by the 
undersigned, the Veteran indicated that she was in receipt of 
Social Security disability benefits.  She submitted a letter 
from the Social Security Administration dated in January 2009 
indicating that she was currently receiving disability for a 
combined mental/anxiety disorder.  While Social Security 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when the VA is put on notice of the existence 
of Social Security records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  



The Board notes the Veteran has alleged that she was not 
provided with a medical examination in connection with her 
Social Security disability claim and that Social Security 
relied solely on VA records.  The Veteran's representative 
has indicated that they were waiving the requirement to 
obtain Social Security records.  The Board has no way of 
determining the veracity of the Veteran's statements without 
actually obtaining and reviewing the records.  For instance, 
the records merely indicate that the Veteran was receiving 
disability benefits for a mental/anxiety disorder.  While 
this statement might encompass PTSD, it might also have 
nothing to do with PTSD.  The Board notes there is evidence 
of record of potential problems with the Veteran's 
credibility.  For example, the Post Office documented that 
the Veteran had misrepresented her medical restrictions as 
indicated in a March 2005 document.  The examiner who 
conducted the most recent VA examination in September 2008 
noted that there was a question of malingering and that 
testing had demonstrated that the Veteran had failed to put 
forth her best efforts.  Based on the above, the Board finds 
that it must obtain the Social Security disability records 
which were the basis for the recent grant of Social Security 
benefits.  

As the issue on appeal is being remanded for Social Security 
records, the Board finds that the most recent VA medical 
records should also be obtained to the extent possible.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for mental problems since 
December 2008.  After securing any 
necessary releases, obtain these records.  
The Board is particularly interested in 
obtaining all outstanding VA clinical 
records.  

2.  Obtain from the Social Security 
Administration a copy of the decision 
awarding the Veteran disability 


benefits, together with all medical 
records underlying that determination.  
In requesting these records, the AMC/RO 
should follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims folder.

3.  If any records sought are not 
obtained, the AMC/RO should notify the 
appellant and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.

5.  If the benefit sought on appeal 
remains denied, furnish the Veteran and 
her representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

